United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1820
                        ___________________________

                                 Billy Ray Johnson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                           Submitted: August 18, 2021
                             Filed: August 23, 2021
                                 [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Billy Johnson appeals the district court’s2 dismissal of his pro se action for lack
of subject matter jurisdiction. Upon de novo review, see ABF Freight Sys., Inc. v.
Int’l Bhd. of Teamsters, 645 F.3d 954, 958 (8th Cir. 2011) (standard of review), we
affirm. We agree with the district court that it lacked subject matter jurisdiction, as
Johnson’s action did not appeal a final administrative decision or seek to order the
Commissioner to perform a clear, non-discretionary duty, see 42 U.S.C. §§ 405(g),
405(h) (limiting judicial review to Commissioner’s final decision after administrative
law judge hearing); 28 U.S.C. § 1361 (mandamus jurisdiction); and as review of the
state’s child support orders was precluded by the Rooker-Feldman3 doctrine, see
Hageman v. Barton, 817 F.3d 611, 614 (8th Cir. 2016) (under Rooker-Feldman, lower
federal courts lack jurisdiction over actions seeking review of, or relief from, state
court judgments). We also find no abuse of discretion in the denial of Johnson’s
motion for default judgment. See Weitz Co. LLC v. MacKenzie House, LLC, 665
F.3d 970, 977 (8th Cir. 2012) (standard of review).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
      3
        See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983); Rooker
v. Fid. Tr. Co., 263 U.S. 413, 415-16 (1923).

                                           -2-